On Betition for Rehearing.
Burke, J.
IJpon petition for rehearing we are reminded that there are some inconsistencies in the holding of this court upon the weight to be given to the finding of the trial court in a case where the jury has been waived. Upon a re-examination of the authorities we are convinced that the rule is correctly stated in Jasper v. Hazen, 4 N. D. 1, 23 L.R.A. 58, 58 N. W. 454, and followed in many cases by this court: Re Eaton, 4 N. D. 517, 62 N. W. 597; Dowagiac Mfg. Co. v. Hellekson, 13 N. D. 257, 100 N. W. 717; Ruettell v. Greenwich Ins. Co. 16 N. D. 546, 113 N. W. 1029; Eeil v. Northwest German Farmers’ Mut. Ins. Co. 28 N. D. 355, 149 N. W. 358. Through inadvertence in a few cases the rule has been announced that the findings of the judge have the same weight as the verdict of a jury. This is due to the fact that in those particular cases the matter was not important, and did not receive the direct attention of the court. James River Nat. Bank v. Weber, 19 N. D. 702, 124 N. W, 952; State v. Banks, 24 N. D. 21, 138 N. W. 973; Updegraff v. Tucker, 24 N. D. 171, 139 N. W. 366; Taute v. J. I. Case Threshing Mach. Co. 25 N. D. 102, 141 N. W. 134, 4 N. C. C. A. 365; Steidl v. Aitken, 30 N. D. 281, L.R.A.1915E, 192, 152 N. W. 276, and possibly others.
In none of the cases, however, did the difference in the rule in any way affect the decision reached in the case. There was no preponderance of the evidence against the verdict in any case. The petition is denied.